Exhibit 10.3
 


 
APPCOIN INNOVATIONS INC.
(the “Issuer”)
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
INSTRUCTIONS TO SUBSCRIBER
 
 

1.
You must complete all the information in the boxes on page 2 and sign where
indicated with an “X”.

 

2.
If you are resident in Canada, you must complete and sign Exhibit A “Canadian
Investor Questionnaire” that starts on page 12. The purpose of this form is to
determine whether you meet the standards for participation in a private
placement under applicable Canadian securities laws. In order for the Issuer to
satisfy its obligations under applicable Canadian securities laws, you may be
required to provide additional evidence to verify the information you have
provided in Exhibit A “Canadian Investor Questionnaire” that starts on page 12.

 

3.
If you are a “U.S. Purchaser”, as defined in Exhibit B, you must complete and
sign Exhibit B “United States Accredited Investor Questionnaire” that starts on
page 21.

 





--------------------------------------------------------------------------------

- 2 -




 
APPCOIN INNOVATIONS INC.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from AppCoin Innovations Inc. (the “Issuer”) shares of common stock
of the Issuer (each, a “Share”) at a price of $0.10 per Share. The Subscriber
agrees to be bound by the terms and conditions set forth in the attached “Terms
and Conditions of Subscription for Shares”.
 


Subscriber Information
 

 
____________________________________________________________________
 
Shares to be Purchased
 
Number of Shares: ________________________________
 

Total Subscription Price:   $__________________________
                                                        (the “Subscription
Amount”)
(Name of Subscriber)
         
Account Reference (if applicable): __________________________________________ 
   
 
X____________________________________________________________________
   
(Signature of Subscriber – if the Subscriber is an Individual)
   
 
X____________________________________________________________________ 
   
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
____________________________________________________________________ 
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
____________________________________________________________________
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
____________________________________________________________________
(Subscriber’s Address, including City and Postal Code)

 
____________________________________________________________________
 
____________________________________________________________________
  
(Telephone Number)_________________________________  (Email
Address)__________________________
   
 
Register the Shares as set forth below:
 
____________________________________________________________________
(Name to Appear on Share Certificate)
 
____________________________________________________________________
(Account Reference, if applicable)
 
____________________________________________________________________
(Address, including Postal Code)
   


 

--------------------------------------------------------------------------------

- 3 -


 
ACCEPTANCE
 
The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the ____  day of ______________, 2017 (the “Closing Date”).
 
APPCOIN INNOVATIONS INC.



Per: ____________________________________________________
 Authorized Signatory
 

Address:
AppCoin Innovations Inc.
3250 Oakland Hills Court
Fairfield, CA  94534
USA

 

Email:
jgeiskopf@aol.com

 

Attention:
James P. Geiskopf






--------------------------------------------------------------------------------

- 4 -




 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES
 
1. Subscription
 
1.1 The Subscriber hereby irrevocably subscribes for and agrees to purchase
Shares for the Subscription Amount as shown on page 2 of this Subscription
Agreement, which is tendered herewith (such subscription and agreement to
purchase being the “Subscription”), pursuant to the terms and conditions of this
Agreement and the Issuer agrees to sell the Shares to the Subscriber, effective
upon the Issuer’s acceptance of this Agreement.
 
1.2 The Subscriber acknowledges that the Shares has been offered to the
Subscriber as part of an offer by the Issuer of unsecured convertible notes and
common shares in the aggregate principal amount of $500,000, or such other
number as may be determined by the board of directors of the Issuer in its sole
discretion (the “Offering”).
 
1.3 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of the United States.
 
2. Payment
 
2.1 The Subscription Amount must accompany this Subscription.  The Subscriber
authorizes the Issuer to treat the Subscription Amount as an interest free loan
until the closing of the Offering (the “Closing”).
 
2.2 The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents delivered in connection herewith will be held by
the Issuer.  In the event that this Agreement is not accepted by the Issuer for
whatever reason, which the Issuer expressly reserves the right to do, the Issuer
will return the Subscription Amount (without interest thereon) to the Subscriber
at the address of the Subscriber as set forth on page 2 of this Agreement, or as
otherwise directed by the Subscriber.
 
3. Documents Required from Subscriber
 
3.1 The Subscriber must complete, sign and return to the Issuer the following
documents:
 
(a)
 
this Agreement;

 
(b)
 
if the Subscribers is a resident of Canada, the Canadian Investor Questionnaire
(the “Canadian Questionnaire”) attached as Exhibit A that starts on page , along
with any additional evidence that may be requested by the Issuer to verify the
information provided in the Canadian Questionnaire;

 
(c)
 
if the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the United
States Accredited Investor Questionnaire (the “U.S. Questionnaire” and, together
with the Canadian Questionnaire, the “Questionnaires”) attached as Exhibit B
that starts on page ; and

 
(d)
 
such other supporting documentation that the Issuer or counsel of the Issuer
(the “Issuer’s Counsel”) may request to establish the Subscriber’s qualification
as a qualified investor,

 

--------------------------------------------------------------------------------

- 5 -


 
 
 
(e)
 
and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

 
3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.
 
3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer’s
Counsel has acted as counsel only to the Issuer and is not protecting the rights
and interests of the Subscriber.  The Subscriber acknowledges and agrees that
the Issuer and the Issuer’s Counsel have given the Subscriber the opportunity to
seek, and are hereby recommending that the Subscriber obtain, independent legal
advice with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and the Issuer’s Counsel
that the Subscriber has sought independent legal advice or waives such advice.
 
4. Conditions and Closing
 
4.1 The Closing Date will occur on such date as may be determined by the Issuer
in its sole discretion.  The Issuer may, at its discretion, elect to close the
Offering in one or more closings, in which event the Issuer may agree with one
or more purchasers (including the Subscriber) to complete delivery of the Shares
to such purchaser(s) against payment therefor at any time on or prior to the
Closing Date.
 
4.2 The Closing is conditional upon and subject to:
 
(a)
 
 
the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering; and
 

(b)
 
the issue and sale of the Shares being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities laws relating to the sale of the Shares, or the Issuer
having received such orders, consents or approvals as may be required to permit
such sale without the requirement to file a prospectus or deliver an offering
memorandum.
 

 
4.3 The Subscriber acknowledges that the certificates representing the Shares
will be available for delivery within two business days of the Closing Date,
provided that the Subscriber has satisfied the requirements of Section 3.1
hereof and the Issuer has accepted this Agreement.
 
5. Acknowledgements and Agreements of the Subscriber
 
5.1 The Subscriber acknowledges and agrees that:
 
(a)
 
none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined in Section 6.2), except in accordance with the
provisions of Regulation S under the 1933 Act (“Regulation S”), pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state, provincial
and foreign securities laws;

 

--------------------------------------------------------------------------------

- 6 -


 
 
 
(b)
 
the Issuer has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other applicable securities laws;

 
(c)
 
the Issuer will refuse to register the transfer of any of the Shares to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and in each case in accordance with applicable laws;

 
(d)
 
the decision to execute this Agreement and to acquire the Shares has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Issuer and such decision is based entirely upon a review of any
public information which has been filed by the Issuer with the United State
Securities and Exchange Commission (collectively, the “Public Record”);

 
(e)
 
the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber will promptly
notify the Issuer;

 
(f)
 
there are risks associated with the purchase of the Shares, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

 
(g)
 
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

 
(h)
 
a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

 
(i)
 
finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce subscribers to the Issuer;

 
(j)
 
the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s legal counsel and/or its advisor(s);

 
(k)
 
all of the information which the Subscriber has provided to the Issuer is
correct and complete and if there should be any change in such information prior
to the Closing, the Subscriber will immediately notify the Issuer, in writing,
with the details of any such change;

 
(l)
 
the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaires, as applicable;

 

--------------------------------------------------------------------------------

- 7 -


 
 
 
(m)
 
any resale of the Shares by the Subscriber will be subject to resale
restrictions contained in the securities laws applicable to the Issuer, the
Subscriber and any proposed transferee and it is the responsibility of the
Subscriber to find out what those restrictions are and to comply with such
restrictions before selling any of the Shares;

 
(n)
 
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

 
(i)
 
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 
(ii)
 
applicable resale restrictions;

 
(o)
 
there may be material tax consequences to the Subscriber of an acquisition or
disposition of the Shares and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber’s acquisition or disposition of the Shares;

 
(p)
 
the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Shares setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement;

 
(q)
 
the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Shares through a person registered to sell securities under provincial
securities laws and other applicable securities laws, and, as a consequence of
acquiring the Shares pursuant to such exemption, certain protections, rights and
remedies provided by applicable securities laws (including the various
provincial securities acts), including statutory rights of rescission or
damages, will not be available to the Subscriber;

 
(r)
 
no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Shares;

 
(s)
 
there is no government or other insurance covering any of the Shares; and

 
(t)
 
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer, and the Issuer reserves the right to reject this Subscription for
any reason.

 
6. Representations and Warranties of the Subscriber
 
6.1 The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:
 
(a)
 
unless the Subscriber has completed Exhibit B, the Subscriber is not a U.S.
Person;

 
(b)
 
the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

 

--------------------------------------------------------------------------------

- 8 -


 
 
 
(c)
 
if the Subscriber is resident outside of Canada:

 
(i)
 
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws having application in the jurisdiction in which the
Subscriber is resident (the “International Jurisdiction”) which would apply to
the offer and sale of the Shares,

 
(ii)
 
the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable laws of the International Jurisdiction without the need to rely on
any exemptions,

 
(iii)
 
the applicable laws of the authorities in the International Jurisdiction do not
require the Issuer to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Shares,

 
(iv)
 
the purchase of the Shares by the Subscriber does not trigger:

 
A.
 
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
B.
 
any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

 
(v)
 
the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

 
(d)
 
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

 
(e)
 
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

 
(f)
 
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

 
(g)
 
the Subscriber has received and carefully read this Agreement;

 

--------------------------------------------------------------------------------

- 9 -


 
 
 
(h)
 
the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

 
(i)
 
the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Issuer and agrees that the Issuer will not be
responsible in any way for the Subscriber’s decision to invest in the Shares and
the Issuer;

 
(j)
 
the Subscriber is not an underwriter of, or dealer in, any of the Shares, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Shares;

 
(k)
 
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 
(l)
 
no person has made to the Subscriber any written or oral representations:

 
(i)
 
that any person will resell or repurchase any of the Shares,

 
(ii)
 
that any person will refund the purchase price of any of the Shares, or

 
(iii)
 
as to the future price or value of any of the Shares.

 
6.2 In this Agreement, the term “U.S. Person” will have the meaning ascribed
thereto in Regulation S, and for the purpose of this Agreement includes, but is
not limited to: (a) any person in the United States; (b) any natural person
resident in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.
 
7. Representations and Warranties will be Relied Upon
 
7.1 The Subscriber acknowledges that its representations and warranties
contained herein and in the Questionnaires  are made by it with the intention
that such representations and warranties will be relied upon by the Issuer and
the Issuer’s Counsel in determining the Subscriber’s eligibility to purchase the
Shares under applicable laws, or (if applicable) the eligibility of others on
whose behalf it is contracting hereunder to purchase the Shares under applicable
laws. The Subscriber further agrees that, by accepting delivery of the
certificate for the Shares, it will be representing and warranting that its
representations and warranties contained herein and in the Questionnaires are
true and correct as at the Closing Date with the same force and effect as if
they had been made by the Subscriber on the Closing Date and that they will
survive the purchase by the Subscriber of the Shares and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
the Shares.
 

--------------------------------------------------------------------------------

- 10 -


 
 
8. Acknowledgement and Waiver
 
8.1 The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of the Public Record.  The Subscriber hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Shares.
 
9. Legending and Registration of Subject Securities
 
9.1 The Subscriber hereby acknowledges that a legend or legends may be placed on
the certificates representing the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities laws, and the Subscriber consent to the placement of such legend(s)
on any certificate representing the Shares.
 
9.2 The Subscriber hereby acknowledges and agrees to the Issuer making a
notation on its records or giving instructions to the registrar and transfer
agent of the Issuer in order to implement the restrictions on transfer set forth
and described in this Agreement.
 
10. Collection of Personal Information
 
10.1 The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering.  The Subscriber acknowledges that
its personal information (and, if applicable, the personal information of those
on whose behalf the Subscriber is contracting hereunder) may be included in
record books in connection with the Offering and may be disclosed by the Issuer
to: (a) stock exchanges or securities regulatory authorities, (b) the Issuer's
registrar and transfer agent, (c) Canadian tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and (e) any of the other parties involved in the Offering, including
the Issuer’s Counsel.  By executing this Agreement, the Subscriber is deemed to
be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes and to the retention of such personal information for as long
as permitted or required by applicable laws.  Notwithstanding that the
Subscriber may be purchasing the Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
nature and identity of such undisclosed principal, and any interest that such
undisclosed principal has in the Issuer, all as may be required by the Issuer in
order to comply with the foregoing. Furthermore, the Subscriber is hereby
notified that:
 
(a)
 
the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this Subscription, including any Canadian provincial
securities commissions, the United States Securities and Exchange Commission
and/or any state securities commissions (collectively, the “Commissions”),
certain personal information pertaining to the Subscriber, including the
Subscriber’s full name, residential address and telephone number, the number of
securities of the Issuer owned by the Subscriber, the number of Shares purchased
by the Subscriber, the total Subscription Amount paid, the prospectus exemption
relied on by the Issuer and the date of distribution of the Shares;

 
(b)
 
such information is being collected indirectly by the Commissions under the
authority granted to them in applicable securities laws;

 

--------------------------------------------------------------------------------

- 11 -


 
 
 
(c)
 
such information is being collected for the purposes of the administration and
enforcement of applicable securities laws; and

 
(d)
 
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

 
(e)
 
Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON  M5H 3S8
Telephone:  (416) 593-8086

 
11. Costs
 
11.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares will be borne
by the Subscriber.
 
12. Execution of Subscription Agreement
 
12.1 The Issuer and the Issuer’s Counsel will be entitled to rely on delivery by
facsimile machine or other means of electronic communication capable of
producing a printed copy of an executed copy of this Agreement, and acceptance
by the Issuer of such facsimile or electronic copy will be equally effective to
create a valid and binding agreement between the Subscriber and the Issuer in
accordance with the terms hereof. If less than a complete copy of this Agreement
is delivered to the Issuer or the Issuer’s Counsel prior to or at Closing, the
Issuer and the Issuer’s Counsel are entitled to assume that the Subscriber
accepts and agrees to all of the terms and conditions of the pages not delivered
prior to or at Closing unaltered.
 
12.2 The Subscriber hereby authorizes the Issuer to correct any minor errors in,
or complete any minor information missing from any part of this Agreement and
any other acknowledgements, provisions, forms, certificates or documents
executed by the Subscriber and delivered to the Issuer or the Issuer’s Counsel
in connection with the Subscription.
 
13. Beneficial Subscribers
 
13.1 Whether or not explicitly stated in this Agreement, any acknowledgement,
representation, warranty, covenant or agreement made by the Subscriber in this
Agreement, including the exhibits hereto, will be treated as if made by the
Disclosed Principal, if any.
 
14. Governing Law
 
14.1 This Agreement is governed by the laws of the State of Nevada.
 
15. Survival
 
15.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the Issuer and the Subscriber,
notwithstanding the completion of the purchase of the Shares by the Subscriber.
 

--------------------------------------------------------------------------------

- 12 -


 
 
16. Assignment
 
16.1 This Agreement is not transferable or assignable.
 
17. Severability
 
17.1 The invalidity or unenforceability of any particular provision of this
Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
18. Entire Agreement
 
18.1 Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
Issuer and the Subscriber with respect to the sale of the Shares and there are
no other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Issuer or by anyone
else.
 
19. Notices
 
19.1 All notices and other communications hereunder will be in writing and will
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication, including facsimile, electronic mail or other means of
electronic communication capable of producing a printed copy.  Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.
 
20. Counterparts and Electronic Means
 
20.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument.  Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the Closing Date.
 
21. Exhibits
 
21.1 The exhibits attached hereto form part of this Agreement.
 
22. Indemnity
 
22.1 The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaires, as
applicable, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.
 

--------------------------------------------------------------------------------

- 13 -


 
 
EXHIBIT A
 
CANADIAN INVESTOR QUESTIONNAIRE
 
 
(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK,
NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)
 
TO: APPCOIN INNOVATIONS INC. (the “Issuer”)
 
RE: Purchase of Shares of Common Stock (the “Shares”) of the Issuer


 
Capitalized terms used in this Canadian Questionnaire (this “Questionnaire”) and
not specifically defined have the meaning ascribed to them in the Private
Placement Subscription Agreement between the Subscriber and the Issuer to which
this Exhibit A is attached.
 
In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:
 

(i)
is purchasing the Shares as principal (or deemed principal under the terms of
National Instrument 45-106 - Prospectus Exemptions adopted by the Canadian
Securities Administrators (“NI 45-106”));

 

(ii)  (A)  is resident in or is subject to the laws of one of the following
(check one):



☐ Alberta
☐ New Brunswick
☐ Prince Edward Island
☐ British Columbia
☐ Nova Scotia
☐ Quebec
☐ Manitoba
☐ Ontario
☐ Saskatchewan
☐ Newfoundland and Labrador
 
☐ United States:  _________________________ (List State of Residence)

 
or
 

(B)
☐ is resident in a country other than Canada or the United States; and

 

(iii)
has not been provided with any offering memorandum in connection with the
purchase of the Shares.

 
In connection with the purchase of the Shares, the Subscriber hereby represents,
warrants, covenants and certifies that the Subscriber meets one or more of the
following criteria:
 
I. SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION
 
(a)  
the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada;

 

--------------------------------------------------------------------------------

- 14 -


 

 
(b)  
the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion as set out in Appendix “A” to this
certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE
IN APPENDIX “A” ATTACHED TO THIS CERTIFICATE)
 
(c)  
If the Subscriber is an “accredited investor” within the meaning of NI 45-106 by
virtue of satisfying the indicated criterion as set out in paragraphs (d), (f)
or (g) of Appendix “A” to this certificate, the Subscriber has provided the
Issuer with the signed risk acknowledgement form set out in Appendix “B” to this
certificate;



II. MINIMUM AMOUNT INVESTMENT
 
(a)  
the Subscriber is not an individual as that term is defined in applicable
Canadian securities laws.
 
(b)  
 
 
the Subscriber is purchasing the Shares as principal for its own account and not
for the benefit of any other person;
 
(c)  
 
the Shares have an acquisition cost to the Subscriber of not less than $150,000,
payable in cash at the Closing; and
 
(d)  
 
the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the prospectus exemption provided under Section 2.10
of NI 45-106, it pre-existed the Offering and has a bona fide purpose other than
investment in the Shares.

 
For the purposes of the Canadian Investor Questionnaire and Appendix “A”
attached to the Canadian Investor Questionnaire:
 
(a) an issuer is “affiliated” with another issuer if
 

(i)
one of them is the subsidiary of the other, or

 

(ii)
each of them is controlled by the same person;

 
(b) “control person” means
 

(i)
a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, or

 

(ii)
each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer,

 
and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;
 
(c) “director” means
 

--------------------------------------------------------------------------------

- 15 -


 
 

(i)
a member of the board of directors of a company or an individual who performs
similar functions for a company, and

 

(ii)
with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

 
(d) “eligibility adviser” means
 

(i)
a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

 

(ii)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

 

(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 
(e) “executive officer” means, for an issuer, an individual who is
 

(i)
a chair, vice-chair or president,

 

(ii)
a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

 

(iii)
performing a policy-making function in respect of the issuer;

 
(f) “financial assets” means
 

(i)
cash,

 

(ii)
securities, or

 

(iii)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 

(g)
“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 
(h) “founder” means, in respect of an issuer, a person who,
 

--------------------------------------------------------------------------------

- 16 -


 
 

(i)
acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

 

(ii)
at the time of the distribution or trade is actively involved in the business of
the issuer;

 

(i)
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

(j)
“individual” means a natural person, but does not include

 

(i)
a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or trust, or

 

(ii)
a natural person in the person's capacity as a trustee, executor, administrator
or personal or other legal representative;

 

(k)
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;

 

(l)
“jurisdiction” or “jurisdiction of Canada” means a province or territory of
Canada except when used in the term foreign jurisdiction;

 

(m)
“non-redeemable investment fund” means an issuer:

 
(i) whose primary purpose is to invest money provided by its securityholders;
 
(ii) that does not invest
 

(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

 

(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 
(iii) that is not a mutual fund;
 
(n) “person” includes
 

(i)
an individual;

 

(ii)
a corporation;

 

(iii)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

 

--------------------------------------------------------------------------------

- 17 -


 
 

(iv)
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

 
(o) “related liabilities” means
 

(i)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 

(ii)
liabilities that are secured by financial assets; and

 
(p) “spouse” means, an individual who,
 

(i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 

(ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 

(iii)
in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

 
The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Shares.
 
The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement.
 
The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing.
 
By completing this Questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.
 
DATED as of _______ day of __________________, 2017.
 

   
X
   
Signature of individual (if Subscriber is an individual)
               
X
   
Authorized signatory (if Subscriber is not an individual)
               
Name of Subscriber (please print)
               
Name of authorized signatory (please print)

 

--------------------------------------------------------------------------------

- 18 -


 
APPENDIX “A”
TO CANADIAN INVESTOR QUESTIONNAIRE
 
Accredited Investors only: Please check the appropriate box and initial
☐
(a)  
except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,
 
☐
(b)  
an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (a),
 
☐
(c)  
an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),
 
☐
(d)  
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds $1,000,000 (YOU MUST INDICATE YOUR FINANCIAL ASSETS
HERE: $__________________________ ☐ WITH SPOUSE / ☐ WITHOUT SPOUSE AND ALSO
COMPLETE THE RISK ACKNOWLEDGEMENT FORM IN APPENDIX “B” ATTACHED TO THIS
CERTIFICATE),
 
☐
(e)  
an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,
 
☐
(f)  
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year (YOU MUST INDICATE YOUR NET INCOME HERE:
$__________________________ ☐ WITH SPOUSE / ☐ WITHOUT SPOUSE AND ALSO COMPLETE
THE RISK ACKNOWLEDGEMENT FORM IN APPENDIX “B” ATTACHED TO THIS CERTIFICATE),
 
☐
(g)  
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000 (YOU MUST INDICATE YOUR NET ASSETS HERE: $__________________________
☐ WITH SPOUSE / ☐ WITHOUT SPOUSE AND ALSO COMPLETE THE RISK ACKNOWLEDGEMENT FORM
IN APPENDIX “B” ATTACHED TO THIS CERTIFICATE),
 
☐
(h)  
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (h),
 
☐
(i)  
an investment fund that distributes or has distributed its securities only to
 
(i) a person that is or was an accredited investor at the time of the
distribution,
 
(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19
[Additional investment in investment funds] of NI 45-106, or
 
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106,

 
 

--------------------------------------------------------------------------------

- 19 -


 
 
 
☐
(j)  
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
 
☐
(k)  
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,
 
☐
(l)  
a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,
 
☐
(m)  
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
 
☐
(n)  
an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function,
 
☐
(o)  
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,
 
☐
(p)  
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,
 
☐
(q)  
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor, or
 
☐
(r)  
a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.
 





Dated _____________________________, 2017.
 

   
X
   
Signature of individual (if Subscriber is an individual)
               
X
   
Authorized signatory (if Subscriber is not an individual)
               
Name of Subscriber (please print)
               
Name of authorized signatory (please print)

 
 

--------------------------------------------------------------------------------

- 20 -


 



APPENDIX “B”
TO CANADIAN INVESTOR QUESTIONNAIRE
 
Form 45-106F9
 
Form of Individual Accredited Investors
 


WARNING!
This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

 
SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
 
1. About your investment
 
Type of securities: Shares of Common Stock
Issuer: AppCoin Innovations Inc.
 
Purchased from: Issuer
 
SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER
 
2. Risk acknowledgement
This investment is risky. Initial that you understand that:
Your
initials
 
Risk of loss – You could lose your entire investment of $__________.
[Instruction: Insert the total dollar amount of the investment.]
 
 
Liquidity risk – You may not be able to sell your investment quickly – or at
all.
 
 
Lack of information – You may receive little or no information about your
investment.
 
 
Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.
 
 
3. Accredited investor status
 
You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.
Your
initials
 
· Your net income before taxes was more than $200,000 in each of the 2 most
recent calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)
 
 
 
· Your net income before taxes combined with your spouse’s was more than
$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.
 
 

--------------------------------------------------------------------------------

- 21 -


 
 
 
 
· Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities.
 
 
 
· Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)
 
 
4. Your name and signature
 
By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.
 
First and last name (please print):
 
Signature:
Date:
 
SECTION 5 TO BE COMPLETED BY THE SALESPERSON
 
5. Salesperson information
 
First and last name of salesperson (please print):
 
 
Telephone:
 
Email:
Name of firm (if registered):  not applicable
 
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER
 
6. For more information about this investment
 
For investment in a non-investment fund
AppCoin Innovations Inc.
3250 Oakland Hills Court
Fairfield, CA  94534
USA
James P. Geiskopf
(707) 208-6368
jgeiskopf@aol.com
 
For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.

 

--------------------------------------------------------------------------------

- 22 -


 
EXHIBIT B
 
UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE
 
Capitalized terms used in this U.S. Questionnaire (this “Questionnaire”) and not
specifically defined have the meaning ascribed to them in the Private Placement
Subscription Agreement between the Subscriber and the Issuer to which this
Exhibit B is attached.
 
This Questionnaire applies only to persons that are U.S. Purchasers.  A “U.S.
Purchaser” is (a) any U.S. Person, (b) any person purchasing the Shares on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Shares while in the United States, or (d) any person that is in the United
States at the time the Subscriber’s buy order was made or this Agreement was
executed or delivered.
 
The Subscriber understands and agrees that none of the Shares have been or will
be registered under the 1933 Act, or applicable state, provincial or foreign
securities laws, and the Shares are being offered and sold to the Subscriber in
reliance upon the exemption provided in Section 4(2) of the 1933 Act and Rule
506 of Regulation D under the 1933 Act for non-public offerings. The Shares are
being offered and sold within the United States only to “accredited investors”
as defined in Rule 501(a) of Regulation D.  The Shares offered hereby are not
transferable except in accordance with the restrictions described herein.
 
The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:
 
1.
 
it is not resident in Canada;

 
2.
 
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Shares and it
is able to bear the economic risk of loss of its entire investment;

 
3.
 
the Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the Offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the Shares;

 
4.
 
it is acquiring the Shares for its own account, for investment purposes only and
not with a view to any resale, distribution or other disposition of the Shares
in violation of the United States securities laws;

 
5.
 
it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Shares for an indefinite period of time;

 
6.
 
if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):
 

___________
a natural person whose individual net worth, or joint net worth with their
spouse, exceeds US$1,000,000, excluding the value of the primary residence of
such person(s) and the related amount of indebtedness secured by the primary
residence up to its fair market value,

 

--------------------------------------------------------------------------------

- 23 -


 

 
___________
a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year, or
 
___________
a director or executive officer of the Issuer;

 
7.
 
if the Subscriber is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):
 

___________
an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US$5,000,000,
 
___________
a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,
 
___________
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),
 
___________
a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
 
___________
an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 6 above.

 
8.
 
it has not purchased the Shares as a result of any form of general solicitation
or general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

 

--------------------------------------------------------------------------------

- 24 -


 
 
 
9.
 
if the Subscriber decides to offer, sell or otherwise transfer any of the
Shares, it will not offer, sell or otherwise transfer any of such Shares
directly or indirectly, unless:

 
(a)
 
the sale is to the Issuer,

 
(b)
 
the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations in which such sale is made;

 
(c)
 
the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws, or

 
(d)
 
the Shares are sold in a transaction that does not require registration under
the 1933 Act or any applicable state laws and regulations governing the offer
and sale of securities, and

 
(e)
 
it has prior to such sale pursuant to subsection (c) or (d) furnished to the
Issuer an opinion of counsel of recognized standing reasonably satisfactory to
the Issuer, to such effect;

 
10.
 
it understands and acknowledges that upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Shares, and all securities issued in exchange therefor or in
substitution thereof, will bear a legend in substantially the following form:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF APPCOIN
INNOVATIONS INC. (THE “ISSUER”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER; (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN
ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE
ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO SUCH EFFECT.  DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA.”
 
Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the purchaser upon provision by the
Subscriber of a declaration together with such other evidence of the
availability of an exemption as the Issuer or its transfer agent may reasonably
require;
 

--------------------------------------------------------------------------------

- 25 -


 
 
 
11.
 
it understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of any of the Shares. The Issuer
gives no opinion and makes no representation with respect to the tax
consequences to the Subscriber under United States, state, local or foreign tax
law of the Subscriber’s acquisition or disposition of the Shares;

 
12.
 
it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

 
13.
 
it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), is a “U.S. Person” as such term is defined in Regulation S or
was in the United States at the time the Shares were offered or the Agreement
was executed; and

 
14.
 
it understands that the Issuer has no obligation to register any of the Shares
or to take action so as to permit sales pursuant to the 1933 Act (including Rule
144 thereunder).

 
The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the Closing.


Dated _____________________________, 2017.
 

   
X
   
Signature of individual (if Subscriber is an individual)
               
X
   
Authorized signatory (if Subscriber is not an individual)
               
Name of Subscriber (please print)
               
Name of authorized signatory (please print)

 
 